Citation Nr: 1811658	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  16-61 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Department of Veterans Affairs Regional Office committed clear and unmistakable error (CUE) in an August 1970 decision that reduced from 100 to 30 percent, effective November 1, 1970, the disability rating for lymphosarcoma anterior superior mediastinum to right supraclavicular area, postoperative.


WITNESSES AT HEARINGS ON APPEAL

The Appellant and Dr. C.B., M.D.


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the from December 1954 to May 1969.  He died in August 1990.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a      rating decision from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO), which did not find CUE in an August 1970 rating decision, which reduced from 100 percent to 30 percent, effective November 1, 1970, the disability rating for lymposarcoma anterior superior mediastinum to the right supraclavicular area, postoperative.

In May 2016 and June 2017, the Appellant testified in videoconference hearings before Veterans Law Judges who are no longer employed with the Board.  The Appellant was afforded the opportunity to testify at another hearing before a Veterans Law Judge at the Board.  In December 2017, the Appellant testified before the undersigned Veterans Law Judge in a videoconference hearing.  Copies of these hearing transcripts have been associated with the record.

The appeal was previously before the Board in September 2016 and was remanded to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Upon return to the Board, the claim was again remanded in August 2017 for a videoconference hearing pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011), in which the RO substantially complied with prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Veteran's claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In an unappealed August 1970 rating decision, the RO reduced from 100 percent to 30 percent, effective November 1, 1970, the disability rating for lymphosarcoma anterior superior mediastinum to the right supraclavicular area, postoperative.

2.  Proper application of the existing law to the facts, at the time of the August 1970 rating decision, would not change the outcome of the decision which resulted in the reduction in rating from 100 to 30 percent, effective November 1, 1970, for lymphosarcoma anterior superior mediastinum to right supraclavicular area, postoperative.


CONCLUSION OF LAW

1.  The August 2017 rating decision, which reduced from 100 percent to 30 percent, effective November 1, 1970, the disability rating for lymphosarcoma anterior superior mediastinum to the right supraclavicular area, postoperative, became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The August 1970 rating decision was not clearly and unmistakably erroneous to the extent that it reduced from 100 to 30 percent, effective November 1, 1970, the disability rating for lymphosarcoma anterior superior mediastinum to right supraclavicular area, postoperative.  38 U.S.C. § 5109A(b) (2012); 38 C.F.R. 
§ 3.105(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran's Claims Assistance Act does not apply to claims of CUE in prior Board actions or in prior rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, no further discussion of VA's duties to notify and assist is necessary.

The Appellant contends that the reduction from 100 percent to 30 percent disabling, effective November 1, 1970, for lymphosarcoma anterior superior mediastinum to right supraclavicular area, postoperative, within an August 1970 rating decision was clearly and unmistakably erroneous as VA allegedly did not consider VA treatment records in their possession at the time.  Within a December 2017 videoconference hearing, the Appellant specifically indicates that these VA treatment records, which were in possession of a VA Medical Center at the time, showed regular testing and surveillance of the Veteran's lymph nodes in January 1970 and February 1970, to include continuous biopsies of a large lymph node in his neck.  Therefore, she contends, the VA RO erred in reducing the Veteran's rating from 100 percent to 30 percent disabling, effective November 1, 1970, for lymphosarcoma anterior superior mediastinum to right supraclavicular area, postoperative.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  See 38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).  To determine whether clear and unmistakable error (CUE) is present in a prior determination, a claimant must show that: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378, 1381 (1999).

It is important to understand that CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The relevant laws and regulations in effect in 1970 with respect to assignment of a disability evaluation for lymphosarcoma anterior superior mediastinum to right supraclavicular area, postoperative, under 38 C.F.R. § 4.117, Diagnostic Code 7799-7709, a 100 percent rating was assigned for Lymphogranulomatosis (Hodgkin's disease) for acute (malignant) types or chronic types with frequent episodes of high and progressive fever or febrile episodes with only short remissions, generalized edema, a cities, pleural effusion, or severe anemia with marked general weakness.  A 60 percent rating was assigned for general muscular weakness with loss of weight and chronic anemia; or secondary pressure symptoms, such as marked dyspnea, edema with pains and weakness or extremity, or other evidence of severe impairment of general health.  A 30 percent rating was assigned for occasional low-grade fever, mild anemia, fatigability or pruritus.  The Note to Diagnostic Code 7709 reads: during irradiation therapy or for 1 year following interruption, there will be no reduction in evaluation.  38 C.F.R. § 4.117, DC 7709 (1970).

The Board must note that, unlike current regulations, those in effect at the time of the 1970 decision did not require issuance of a decision proposing reduction followed by a 60-day period to present evidence or argument before implementation of the reduction.  Rather, under 38 C.F.R. § 3.105(e), when a reduction in evaluation was deemed warranted, immediate rating action would be taken to implement the reduction, and that such reductions were effective the last day of the month 60 days from the notice of the reduction.  Only after the final action was taken would the Veteran have the opportunity to present additional evidence, for a period of 60 days.  38 C.F.R. § 3.105(e) (1970).

Here, the RO was not required to provide 60 days notice before implementing the reduction. 

Under 38 C.F.R. § 3.343, additional protections are afforded to claims where a reduction of a total disability rating is contemplated.  Under 38 C.F.R. § 3.343(a), as in effect at the time of the August 1970 rating decision, total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability would not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must have been evaluated in conjunction with all the facts of record, and consideration must have been given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms were brought under control by prolonged rest, or generally, by following a regimen which precluded work, and, if the latter, reduction from total disability ratings were not to be considered pending reexamination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a) (1970).

The Board notes that prior to February 1990, VA ROs were not required to provide a statement of reasons or bases for their decisions, and the Federal Circuit has held that regional office decisions prior to that date are presumptively valid, even in the absence of such discussion.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004) (holding that statements of reasons or bases in RO decisions were not required prior to "the Veterans' Benefits Amendments of 1989, Pub.L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision"). 

Failure to mention evidence in a decision made before February 1990 does not mean that the evidence was not considered.  See Eddy v. Brown, 9 Vet. App. 52, 58   (1996) (holding that "silence in a final [regional office] decision made before February 1990 cannot be taken as showing a failure to consider evidence of record").  Consequently, it is improper to speculate as to what was or was not considered in the August 1970 rating decision, and unless clearly shown otherwise, the RO's consideration should be found to have encompassed all evidence of record at the time.  See Crippen v. Brown, 9 Vet. App. 412, 420 (1996).

Further, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (the Court) held that VA medical records are in constructive possession of the agency.  However, in Damrel v. Brown, 6 Vet. App. 242, 246 (1994), the Court held that the constructive notice rule first announced in Bell was not applicable to decisions rendered prior to Bell, such as in the instant case, and held that where Court opinions formulate new interpretations of the law subsequent to an RO decision, those holdings cannot be the basis of a valid CUE claim.  Although the Court has recognized that a viable CUE claim may be premised on the theory that the RO had failed to consider evidence of a high probative value, the Court has made it clear that, for such a claim to succeed as to an RO decision issued prior to February 1990, the RO must have denied the very existence of the evidence.  See Glynn v. Brown, 6 Vet. App. 523, 531 (1994) (CUE not found where prior decision "did not deny the existence of an in-service injury" but denied only that "any injury appellant may have sustained during service did not aggravate his preexisting condition"); cf. Russell, 3 Vet. App. at 319 (RO's denial of existence of evidence of record constitutes undebatable error).

Governing law thus provides that the constructive notice doctrine may not be applied retroactively to VA adjudications, and specifically to claims alleging CUE in rating decisions dated prior to the Court's issuance of its decision in Bell, before July 21, 1992.  See Lynch v. Gober, 11 Vet. App. 22, 29 (1997), vacated and remanded on other grounds sub nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998) (table), reinstated by Lynch v. West, 12 Vet. App. 391 (1999); Damrel, 6 Vet. App. at 246; see also Counts v. Brown, 6 Vet. App. 473, 480 (1994) (CUE cannot be premised upon records which appellant alleges should have been in the record at the time of the prior adjudications).

Historically, it is noted that by a July 1969 RO decision, service connection for lymphosarcoma anterior superior mediastinum to right supraclavicular area was granted and was rated 100 percent disabling as of May 29, 1969.  By an August 1970 RO decision, the Veteran's 100 percent rating was reduced to 30 percent disabling as of November 1, 1970. 

In reviewing all of the evidence and law as it existed in August 1970, the Board can find no clear and unmistakable error of fact or of law in the RO's August 1970 rating decision with respect to the rating assigned.

In the August 1970 rating decision, the RO reduced the Veteran's rating based on medical evidence which showed that the Veteran did not appear acutely or chronically ill.  The Veteran did not submit a notice of disagreement to the August 1970 rating decision, which became final.  

The medical evidence of record at the time of the August 1970 rating decision included service treatment records, which showed that the Veteran had been hospitalized in October 1968 after a routine chest x-ray showed a mass, and the Veteran was diagnosed with lymphosarcoma of the anterior superior mediastinum extending to the right supraclavicaular area.  At this time, the mass was removed and the Veteran had received radiation therapy.  Service treatment records also show the Veteran had undergone proceedings before the Air Force Physical Evaluation Board in April 1969, which, upon an April 1969 examination, confirmed the Veteran's diagnosis of lymphosarcoma, anterior superior mediastinum extending to the right supraclavicular area and deemed the Veteran unfit for further military service. 

In rendering the August 1970 rating decision, the RO primarily relied on the July 1970 VA examination for purposes of determining the severity of the Veteran's disability.  The July 1970 VA report entitled "special chest examination for rating purposes" showed material improvement in that the Veteran, while complaining of tiredness did not appear acutely or chronically ill, and that the Veteran had several small nodes which did not appear to be significantly enlarged and the abdomen examination was negative.  The Veteran reported that he was under VA care and was able to maintain his weight, had a good appetite, slept well and had equivocal strength.  The final diagnosis was lymphosarcoma superior mediastinum with functionally normal respiratory system.  A July 1970 general surgical examination for rating purposes reflects that an examination of the supraclavicular region was negative.  An examination of the axillary area revealed the presence of several small nodes which do not appear to be significantly enlarged.  

As noted, a CUE claim must be based on the evidence in the record when the prior decision was rendered.  Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  The Board finds that the RO reduced from 100 to 30 percent, effective November 1, 1970, the disability rating for lymphosarcoma anterior superior mediastinum to right supraclavicular area, postoperative, rating was correct given the evidence available at the time.  

At the time of the decision there was no undebatable evidence establishing frequent episodes of high and progressive fever or febrile episodes with only short remissions, generalized edema, ascites, pleural effusion, or severe anemia with marked general weakness.  Further, there was no undebatable evidence establishing general muscular weakness with loss of weight and chronic anemia; or secondary pressure symptoms, such as marked dyspnea, edema with pains and weakness or extremity, or other evidence of severe impairment of general health.  38 C.F.R. § 4.117, DC 7709 (1970).

The 30 percent award was factually supportable by the record, as the adjudicators reviewed the July 1970 VA examination reports in making a determination as to the disability rating assigned.  Importantly, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  In the instant case, the Appellant is primarily claiming CUE based on the evaluation of the evidence in possession of VA at the time but not reviewed, namely VA treatment records that show biopsies of the Veteran's lymph nodes taken in January 1970 and February 1970.  However, a disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Additionally, the RO did not specifically deny the very existence of the evidence in its discussion of the July 1970 VA examination findings.  See Glynn, 6 Vet. App. at 531.

Although the rating decision was not optimally comprehensive in its discussion, again, the Court has recognized that RO decisions issued prior to February 1990 may not be as thorough as those by current standards.  See Eddy, 9 Vet. App. at 58.     Accordingly, the Board is satisfied that the August 1970 rating decision was a fair exercise in rating judgment, and had considered all evidence of record at the time. See Crippen, 9 Vet. App. at 420.  Accordingly, based on the evidence and law as it existed in 1970, the Board finds there was no CUE in the August 1970 rating decision.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

Further, insomuch as the Appellant alleges that VA violated its duty to assist, failure to fulfill the duty to assist cannot be CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999).  A Federal Circuit decision held that a failure to give a Veteran a proper medical examination did not constitute a grave procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Even if the error were not "grave and procedural," the deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377   (1994). Moreover, it is not certain that this evidence would have clearly and undebatably changed the outcome.  See Damrel, 6 Vet. App. at 245; Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

In light of the foregoing, the Board cannot find that the outcome would have been manifestly changed such that a 100 percent rating should have been awarded but for the RO's error in its review of medical evidence in its possession at the time.  After analyzing the law and the record as it existed at the time of the August 1970 rating decision, the Board finds that there was a reasonable basis to conclude a reduction was warranted from 100 to 30 percent, the disability rating for lymphosarcoma anterior superior mediastinum to right supraclavicular area, postoperative.  Accordingly, the appeal must be denied for the aforementioned reasons.


ORDER

The RO's August 1970 rating decision which reduced the Veteran's 100 percent disability rating to 30 percent, effective November 1, 1970, for lymphosarcoma anterior superior mediastinum to right supraclavicular area, postoperative, is not clearly and unmistakably erroneous.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


